DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seacat et al. US 20200149317 A1 (hereinafter Seacat) in view of Moody US 7043800 B2 (hereinafter Moody), and Nakabayashi US 20190304222 A1 (hereinafter Nakabayashi).
In regards to claim 1, Seacat teaches a hands-free door opening system (para 44) comprising: and a hands-free door hardware apparatus (See fig 1) comprising: an electronic door handle (See fig 1), the electronic door handle being configured to be coupled within the door (para 20); a receiver (126) coupled within the electronic door handle (See fig 2), and a handle battery (153, para 27 and fig 4) coupled within the electronic door handle, the handle battery being in operational communication with the receiver (See fig 4 and para 27).  
	However, Seacat does not teach a foot pull apparatus comprising: a pull plate, the pull plate being configured to be coupled to a door; and a pull body coupled to the pull plate, the pull body having an arcuate profile and an open body bottom side, the pull body and the pull plate defining a pull cavity dimensioned to receive a user's foot; or a sensor housing, the sensor housing being configured to be coupled to a wall adjacent the door; a fob sensor coupled within the sensor housing, the fob sensor recognizing the presence of an authorized key fob; a transmitter coupled within the sensor housing, the transmitter being in operational communication with the fob sensor; a sensor battery coupled within the sensor housing, the sensor battery being in operational communication with the transmitter; in addition to the receiver being in operational communication with the transmitter.
Moody teaches teach a foot pull apparatus (See fig 8) comprising: a pull plate (501), the pull plate being configured to be coupled to a door (See fig 8); and a pull body (515) coupled to the pull plate (See fig 8), the pull body having an arcuate profile and an open body bottom side (See fig 8), the pull body and the pull plate defining a pull cavity dimensioned to receive a user's foot (abstract and see fig 8).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Moody’s door opener in Seacat in order to allow for sanitary hand free opening of the door (Moody Col 2 lines 4-14) for users unable to use their hands (Seacat para 2).
However Seacat in view of Moody still do not teach a sensor housing, the sensor housing being configured to be coupled to a wall adjacent the door; a fob sensor coupled within the sensor housing, the fob sensor recognizing the presence of an authorized key fob; a transmitter coupled within the sensor housing, the transmitter being in operational communication with the fob sensor; a sensor battery coupled within the sensor housing, the sensor battery being in operational communication with the transmitter; in addition to the receiver being in operational communication with the transmitter.
Nakabayashi teaches a sensor housing (210), the sensor housing being configured to be coupled to a wall adjacent the door (See fig 1); a sensor coupled within the sensor housing, the sensor recognizing the presence of an authorized key (100); a transmitter (204) coupled within the sensor housing (See fig 2), the transmitter being in operational communication with the sensor; a sensor battery (205) coupled within the sensor housing (See fig 2), the sensor battery being in operational communication with the transmitter (See fig 2); 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Nakabayashi’s sensor housing and corresponding communication in Seacat in view of Moody so that a more centralized communication system could be used, and so that the user can actuate the door at a distance (Nakabayashi abstract and fig 1). 
Seacat in view of Moody and Nakabayashi teaches the receiver being in operational communication with the transmitter (Nakabayashi para 25).
Seacat in view of Moody and Nakabayashi teaches the sensor is a fob sensor and that the authorized key is a key fob (Seacat para 23).
In regards to claim 2, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 1 further comprising the pull plate having an inverted U-shaped outer edge (Moody: See fig 8).
In regards to claim 3, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 1 further comprising the pull body covering all of the pull plate excepting an outer lip (Moody: lower portion of 501).  
In regards to claim 4, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 3 further comprising the outer lip receiving a plurality of mounting hardware configured to secure the apparatus to the door (Moody: through 503, read Col 6 lines 33-52).  
In regards to claim 5, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 1 further comprising a plate bottom side of the pull plate and the body bottom side lying coplanar in a horizontal plane (Moody: See fig 8).  
In regards to claim 7, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 1 further comprising the sensor housing being rectangular prismatic (Nakabayashi fig 1)
However, Nakabayashi does not teach the sensor housing having beveled edges. 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have beveled edges on the sensor housing as doing so would amount to a mere change in shape (See MPEP 2144.04 IV B). Furthermore, there is no support that the beveled edges are significant.
In regards to claim 8, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 1 further comprising a status light (Nakabayashi: 220) coupled to the sensor housing, the status light being in operational communication with the fob sensor (Nakabayashi: para 26). 
In regards to claim 9, Seacat teaches a hands-free door opening system (para 44) comprising: and a hands-free door hardware apparatus (See fig 1) comprising: an electronic door handle (See fig 1), the electronic door handle being configured to be coupled within the door (para 20); a receiver (126) coupled within the electronic door handle (See fig 2), and a handle battery (153, para 27 and fig 4) coupled within the electronic door handle, the handle battery being in operational communication with the receiver (See fig 4 and para 27).  
	However, Seacat does not teach a foot pull apparatus comprising: a pull plate, the pull plate having an inverted U-shaped outer edge, the pull plate being configured to be coupled to a door; and a pull body coupled to the pull plate, the pull body having an arcuate profile and an open body bottom side, the pull body and the pull plate defining a pull cavity dimensioned to receive a user's foot; or a sensor housing, the sensor housing being configured to be coupled to a wall adjacent the door; a fob sensor coupled within the sensor housing, the fob sensor recognizing the presence of an authorized key fob; a transmitter coupled within the sensor housing, the transmitter being in operational communication with the fob sensor; a sensor battery coupled within the sensor housing, the sensor battery being in operational communication with the transmitter; in addition to the receiver being in operational communication with the transmitter.
Moody teaches teach a foot pull apparatus (See fig 8) comprising: a pull plate (501) the pull plate having an inverted U-shaped outer edge (See fig 8), the pull plate being configured to be coupled to a door (See fig 8); and a pull body (515) coupled to the pull plate (See fig 8), the pull body having an arcuate profile and an open body bottom side (See fig 8), the pull body and the pull plate defining a pull cavity dimensioned to receive a user's foot (abstract and see fig 8).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Moody’s door opener in Seacat in order to allow for sanitary hands free opening of the door (Moody Col 2 lines 4-14) for users unable to use their hands (Seacat para 2).
However Seacat in view of Moody still do not teach a sensor housing, the sensor housing being configured to be coupled to a wall adjacent the door the sensor housing being rectangular prismatic and having beveled edges; a fob sensor coupled within the sensor housing, the fob sensor recognizing the presence of an authorized key fob; a transmitter coupled within the sensor housing, the transmitter being in operational communication with the fob sensor; a sensor battery coupled within the sensor housing, the sensor battery being in operational communication with the transmitter; in addition to the receiver being in operational communication with the transmitter.
Nakabayashi teaches a sensor housing (210), the sensor housing being configured to be coupled to a wall adjacent the door (See fig 1), the housing being rectangular prismatic (See fig 1); a sensor coupled within the sensor housing, the sensor recognizing the presence of an authorized key (100); a transmitter (204) coupled within the sensor housing (See fig 2), the transmitter being in operational communication with the sensor; a sensor battery (205) coupled within the sensor housing (See fig 2), the sensor battery being in operational communication with the transmitter (See fig 2) and a status light coupled to the sensor housing, the status light (220) being in operational communication with the sensor (para 26). 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Nakabayashi’s sensor housing and corresponding communication system in Seacat in view of moody so that a more centralized communication system could be used, and so that the user can actuate the door at a distance (Nakabayashi abstract and fig 1).
Seacat in view of Moody and Nakabayashi teaches the receiver being in operational communication with the transmitter (Nakabayashi para 25).
However, Seacat in view of Moody does not teach the sensor housing having beveled edges.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have beveled edges on the sensor housing as doing so would amount to a mere change in shape (See MPEP 2144.04 IV B). Furthermore, there is no support that the beveled edges are significant.
Seacat in view of Moody and Nakabayashi teaches the sensor is a fob sensor and that the authorized key is a key fob (Seacat para 23).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seacat in view of Moody (different embodiment) , and Nakabayashi.
In regards to claim 1, Seacat teaches a hands-free door opening system (para 44) comprising: and a hands-free door hardware apparatus (See fig 1) comprising: an electronic door handle (See fig 1), the electronic door handle being configured to be coupled within the door (para 20); a receiver (126) coupled within the electronic door handle (See fig 2), and a handle battery (153, para 27 and fig 4) coupled within the electronic door handle, the handle battery being in operational communication with the receiver (See fig 4 and para 27).  
	However, Seacat does not teach a foot pull apparatus comprising: a pull plate, the pull plate being configured to be coupled to a door; and a pull body coupled to the pull plate, the pull body having an arcuate profile and an open body bottom side, the pull body and the pull plate defining a pull cavity dimensioned to receive a user's foot; or a sensor housing, the sensor housing being configured to be coupled to a wall adjacent the door; a fob sensor coupled within the sensor housing, the fob sensor recognizing the presence of an authorized key fob; a transmitter coupled within the sensor housing, the transmitter being in operational communication with the fob sensor; a sensor battery coupled within the sensor housing, the sensor battery being in operational communication with the transmitter; in addition to the receiver being in operational communication with the transmitter.
Moody teaches teach a foot pull apparatus (See fig 1) comprising: a pull plate (12), the pull plate being configured to be coupled to a door (See fig 5); and a pull body (15) coupled to the pull plate (See fig 1), the pull body having an arcuate profile (from the side) and an open body bottom side (See fig 2), the pull body and the pull plate defining a pull cavity dimensioned to receive a user's foot (abstract and see fig 5).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Moody’s door opener in Seacat in order to allow for sanitary hand free opening of the door (Moody Col 2 lines 4-14) for users unable to use their hands (Seacat para 2).
However Seacat in view of Moody still do not teach a sensor housing, the sensor housing being configured to be coupled to a wall adjacent the door; a fob sensor coupled within the sensor housing, the fob sensor recognizing the presence of an authorized key fob; a transmitter coupled within the sensor housing, the transmitter being in operational communication with the fob sensor; a sensor battery coupled within the sensor housing, the sensor battery being in operational communication with the transmitter; in addition to the receiver being in operational communication with the transmitter.
Nakabayashi teaches a sensor housing (210), the sensor housing being configured to be coupled to a wall adjacent the door (See fig 1); a sensor coupled within the sensor housing, the sensor recognizing the presence of an authorized key (100); a transmitter (204) coupled within the sensor housing (See fig 2), the transmitter being in operational communication with the sensor; a sensor battery (205) coupled within the sensor housing (See fig 2), the sensor battery being in operational communication with the transmitter (See fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Nakabayashi’s sensor housing and corresponding communication system in Seacat in view of Moody so that a more centralized communication system could be used, and so that the user can actuate the door at a distance (Nakabayashi abstract and fig 1). 
Seacat in view of Moody and Nakabayashi teaches the receiver being in operational communication with the transmitter (Nakabayashi para 25).
Seacat in view of Moody and Nakabayashi teaches the sensor is a fob sensor and that the authorized key is a key fob (Seacat para 23).
In regards to claim 6, Seacat in view of Moody and Nakabayashi teaches the hands-free door opening system of claim 1 further comprising the pull plate being rectangular and extending to a bottom edge of the door (Moody: See fig 1); a push plate being coupled to the pull plate, the push plate having a connector portion (Moody: 11) extending horizontally from the pull plate underneath the door and a push portion (Moody: 13) lying in a plane parallel to the pull plate, the push portion and the pull plate defining a door channel conforming to the thickness of the door (Moody: See fig 1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frovlov US 20160258189 A1 teaches a similar operating method.
Lin US 20220010585 A1 teaches a similar shape.
Cahill US 20190236876 A1 teaches similar RFID technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675